DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-20 are pending per Applicant’s 01/11/2011 filing with Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. certain methods of organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to a method (process), claims 8-14 are to a device (machine) and claim 15-20 are to medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of certain methods of organizing human activity.  Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method, comprising: 
receiving, by a device and from a user device, a request for a recommendation identifying one or more tasks to be performed, of a set of tasks that are part of a job for an organization; 
generating, by the device and by processing data associated with the set of tasks, data identifying a set of task status metrics for a group of sites associated with performance of the set of tasks; 
obtaining, by the device, events data identifying real-time events associated with the group of sites, wherein the events data includes user workload data identifying a workload capacity for the group of sites; 
providing, by the device, the data identifying the set of task status metrics and the events data as input to a data model to cause the data model to output a set of priority values for the set of tasks, 
wherein the data model has been trained using one or more machine learning techniques, and wherein the set of priority values are based on a likelihood of the events data delaying particular tasks from being performed; 
generating, by the device, the recommendation based on the set of priority values; and 
performing, by the device, one or more actions associated with assisting in performance of at least one of the one or more tasks.

The claimed invention is to determining which task are performed based on priority generated by a data model.  Where the task is performed by a human with the assistance of a device when the claims are interpreted in light of the specification, see figs. 1D, 1E, and 4-6.  Where the specification describes a task as “actions associated with assisting in performance of the task (e.g., automatically initiating a call to a particular vendor site, preparing custom tools to assist with performance of the task, and/or the like)”. (Spec. [18])  The claims are found to be managing personal behavior (instructions).  That is to say the determining which task and partial automation of that human task.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be receiving and generating steps are found to insignificant pre/post extra-solution, respectively.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when the elements are consider individually and in the ordered combination.  The claimed computing element are claim to a high level of generality that they are found to be general purpose components (see also Spec. [97], [105], and [110]) that perform well-understood, routine, conventional activity, i.e. receiving, and generating (displaying) actions. 
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd et al (US 2017/0004422 A1).

Claims 1, 8, and 15. 
Todd teaches a method (Todd [5] “a computer-implemented method is provided for facilitating a task in the commerce environment”), comprising: 
receiving, by a device and from a user device, a request for a recommendation identifying one or more tasks to be performed, of a set of tasks that are part of a job for an organization (Todd [5] “response to receiving the request, a task flow is coordinated, which includes an execution sequence for the services associated with the commerce-related task” and [7] “task flow identifies sub-tasks and defines a sequence with which to execute the sub-tasks to facilitate completion of the commerce-related task”); 
generating, by the device and by processing data associated with the set of tasks, data identifying a set of task status metrics for a group of sites associated with performance of the set of tasks (Todd [7] “task flow identifies sub-tasks and defines a sequence with which to execute the sub-tasks to facilitate completion of the commerce-related task” and [133] “a service adding an item to the basket by scanning can trigger the start-scan and end-scan events. Another service that measures device performance can calculate and record the elapsed time between the start and end scan events, and yet another service that measures store performance can aggregate the elapsed times across all scanners to determine device efficiency” where the Office understands that a metric is simply a means to measure something and the described scanning is an example of a task); 
obtaining, by the device, events data identifying real-time events associated with the group of sites, wherein the events data includes user workload data identifying a workload capacity for the group of sites (Todd [94] “capacity monitoring” and [110] “Real-time Pattern Analysis service is the ability to identify a sequence or collection of events and initiate an orchestration to meet the needs of the business”); 
providing, by the device, the data identifying the set of task status metrics and the events data as input to a data model to cause the data model to output a set of priority values for the set of tasks, wherein the data model has been trained using one or more machine learning techniques, and wherein the set of priority values are based on a likelihood of the events data delaying particular tasks from being performed (Todd [17] “method includes receiving information in response to an execution of a first computer process corresponding to a first task in a commerce environment, analyzing the information to dynamically detect an event based on a contemporaneous formation of event criteria and to determine a priority of the event, triggering the event based on satisfaction of the event criteria, and determining whether to automatically initiate execution of a second computer process corresponding to a second task based on the priority of the event” and [42] “combined with governance and operating models to manage and deliver the functionalities described herein”); 
generating, by the device, the recommendation based on the set of priority values (Todd [20] “analyze the information to dynamically detect an event based on a contemporaneous formation of event criteria and to determine a priority of the event.”); and 
performing, by the device, one or more actions associated with assisting in performance of at least one of the one or more tasks (Todd [5] “Information is routed based on the task flow between the rules, events, and services to facilitate completion of the commerce-related task . . . performing real-time event pattern analysis to facilitate performance of the commerce-related task.” and [19] “event manger may be further configured to invoke event orchestration, including performing a predefined sequence of a plurality of services associated with the event and required to perform a task in a commerce environment.”).

With respect to device claim 8 (Todd abstract “Systems”) and non-transitory computer-readable medium claim 15 (Todd abstract “computer-readable storage mediums”) that recite substantial similar limitation to those rejected above are also rejected for the same reasoning given above.  These claims recite the additionally taught limitations of:

Claim 8
Todd teaches a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, (Todd [178] “computing device 1600 also includes configurable and/or programmable processor . . . for executing computer-readable and computer-executable instructions or software stored in the memory”):

Claim 15 
Todd teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device (Todd [20] “a non-transitory computer-readable storage device configured to store instructions executable by a processing device”)


Claims 2, 9, and 16. 
Todd teaches all the limitations of the method of claim 1, wherein the at least one of one or more tasks includes sending a communication to another user or another device associated with one of the group of sites (Todd [20], [33], and [66]); and 
wherein the recommendation includes a recommendation to schedule the sending of the communication at a particular time (Todd [71] and [161]).

Claims 3, 10, and 17. 
Todd teaches all the limitations of the method of claim 1, wherein the one or more actions includes an action to transfer the at least one of the one of more tasks (Todd [135]).

Claims 4, 11, and 18. 
Todd teaches all the limitations of the method of claim 1, wherein performing the one or more actions comprises: 
providing, for display on an interface associated with the user device, data identifying the recommendation (Todd [85], [125], and fig. 1 and 4 see presentation layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al (US 2017/0004422 A1) as applied above and in further view of Cong et al (US 2018/0005161 A1).
Claims 5, 12, and 19. 
Todd teaches all the limitations of the method of claim 1, Todd does not expressly teach the following limitation; however these limitations are taught in the analogous art of determining user metric by Cong further comprising: 
providing the user device with a prompt for feedback regarding the recommendation (Cong [39] and [47]); 
receiving, from the user device and based on the prompt, feedback data regarding the recommendation (Cong [39] and [47]); and 
retraining the data model based on the feedback data (Cong [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Todd the providing the user device with a prompt for feedback regarding the recommendation; receiving, from the user device and based on the prompt, feedback data regarding the recommendation; and retraining the data model based on the feedback data as taught by Cong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 6, 7, 13, 14, and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al (US 2017/0004422 A1) as applied above and in further view of Weinman (US 2013/0219407 A1).
Claims 6, 13, and 20. 
Todd teaches all the limitations of the method of claim 1, Todd does not expressly teach the following limitation; however these limitations are taught in the analogous art of optimizing a job schedule by Weinman further comprising: 
periodically updating the set of priority values (Weinman [142-143]); and 
generating updated recommendations based on the periodic updating of the set of priority values (Weinman [142-143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Todd the periodically updating the set of priority values; and generating updated recommendations based on the periodic updating of the set of priority values as taught by Weinman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 7 and 14. 
Todd teaches all the limitations of the method of claim 6, wherein generating an updated recommendation, of the updated recommendations, includes at least one of: reordering a subset of the one or more tasks, or adding a new task to the one or more tasks (Todd [5], [11], and [109] see sequence modification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Javaid et al (US 11,354,609 B2) teaches prioritizing, with the computer, the action item by assigning to the action item a priority computed based on at least one priority factor, recognized within the electronically rendered text, corresponding to the user-related task, the at least one priority factor automatically selected from a database of predetermined priority factors by the computer, the prioritizing the action item comprising: recognizing, as the priority factor for prioritizing the action item, a co-dependency of the at least one user-related task based on recognizing a sequence of tasks conveyed within the electronically rendered text that are required for completing a multi-task project.
Elkin et al (US 2007/0179828 A1) teaches assigning tasks in accordance with a priority scheme defined in the process designer, the task comprising a unit of work performed by a computer program; and a process client comprising a graphical user interface operable to allow end users to log on and connect to the process server, to access any assigned tasks and to perform said assigned tasks.
Ovenden et al (US 2012/0209649 A1) teaches a priority of a task can be dynamically reprioritized as new tasks and workflow requests 301 are received.
Sezaki et al (US 2017/0236085 A1) teaches workflow 75 in FIG. 18 issues a communication request when it executes the task of the first device action. If the execution of this device action delays, the lag would suspend execution of subsequent human tasks, thus ending up with an additional delay of the time-consuming workflow 75. Accordingly, the communication request for the first device action in the left workflow 75 has to have a higher priority than any communication request that the right workflow 76 issues for its execution.
Tamura et al (US 2018/0189741 A1) teaches , the work content production unit 138 produces suggested work contents indicating inspection priorities determined from recommended dates of inspection notified from the inspection management server apparatus.
Cantrell et al (US 2018/0225620 A1) teaches a task facilitator that assigns a task value to each of a plurality of tasks; at least one sensor device that senses an event that requires a task of the tasks to be performed, wherein the task value is generated as a function of the sensed event; a data queue that arranges the tasks according to the task values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623